Citation Nr: 1441495	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  11-25 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to a compensable initial evaluation for hemorrhoids.  

2.  Entitlement to an effective date earlier than May 21, 2010, for the grant of service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

D. Schechter, Counsel



INTRODUCTION

The Veteran served on active duty from March 1976 to August 1990.

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The record before the Board consists of the physical claims files and electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).  
 

FINDINGS OF FACT

1.  The Veteran's hemorrhoids are not more than moderate.

2.  Service connection for hemorrhoids was denied in a rating decision issued in September 2008; the Veteran did not perfect an appeal of the decision or submit new and material evidence within the appeal period.  

3.  A claim to reopen the claim for service connection for hemorrhoids was not received prior to May 21, 2010. 

4.  The Veteran's claim for service connection for hemorrhoids was reopened on the basis of new and material evidence, other than service department records.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2013).

2.  An effective date earlier than May 21, 2010, is not warranted for the award of service connection for hemorrhoids.  38 U.S.C.A. §§ 5101, 5110, 7105 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1, 3.151, 3.400 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim. As part of the notice, VA is specifically to inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in a May 2010 letter, prior to the initial adjudication of the claim to reopen.  
In addition, pertinent service and post-service treatment records have been obtained, including both VA and indicated private treatment records.  In addition, he was provided an appropriate VA examination in October 2012.  The examiner reviewed the record and the Veteran's self-reported history, examined the Veteran, and provided an assessment of the Veteran's hemorrhoids adequate for the Board's adjudication herein.  

The Veteran has not identified any other evidence that could be obtained to substantiate his claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the claims.

II.  Higher Initial Rating Claim

A.  Legal Criteria

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013). 

The Veteran's hemorrhoids are currently rated as noncompensable under 38 C.F.R. § 4.114 , Diagnostic Code 7336, which provides that a noncompensable rating is warranted for mild or moderate hemorrhoids.  A 10 percent rating is warranted for large or thrombotic hemorrhoids that are irreducible, with excessive, redundant tissue, evidencing frequent occurrences.  A 20 percent evaluation is warranted for hemorrhoids with persistent bleeding and secondary anemia, or with fissures. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

B.  Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1 , 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

The Veteran contends, in effect, that his hemorrhoids warrant a compensable rating.  

VA treatment records do not reflect significant complaints or findings of hemorrhoids or ongoing, frequent medical care for hemorrhoids or their complications.  Treatment records do reflect complaints of multiple other difficulties impairing functioning, including depression; sleep impairment, headaches; low back disability with radiating pain; hip, knee, ankle, and foot disabilities; obesity; and diabetes.  They do not reflect any findings of anemia associated with hemorrhoids.  All of this is consistent with the objective findings upon VA examination in October 2012, of no current internal or external hemorrhoids or anal fissures.  Both the treatment records and the examination findings are inconsistent with the Veteran's assertions of significant disabling pain and impairment from ongoing hemorrhoids despite use of multiple methods of treatment.  

A February 2000 VA primary care record notes the Veteran's history of hemorrhoidectomy long in the past, with current report of melena.  That record does not note any finding of current hemorrhoids.  

In July 2010 the Veteran sought emergency VA treatment because blood in his stools since the prior Saturday.  The Veteran denied lightheadedness or dizziness.  He refused a digital rectal examination, but the examiner observed that there was no visible bright red blood around the anal sphincter.  The examiner noted that the Veteran was orthostatic and without symptoms, and assessed occult blood loss.  Reviewed records from March 2010 reflect that three stool samples at that time were negative for occult blood.

Upon October 2010 VA examination the Veteran was noted to have had hemorrhoid surgery in service in 1982.  The Veteran reported having bleeding problems when he is constipated ever since that time.  However, he also reported that he had treated the condition since 1984 with a high fiber diet and stool softeners, with good results.  The Veteran reported at the examination that he had episodes of rectal bleeding every three to four months, lasting two weeks.  He also reported that the condition was stable.  The Veteran reported symptoms including pain and difficulty passing stool, but not including anal itching, burning, diarrhea, tenesmus, or swelling.  The Veteran also denied that the hemorrhoids had any significant effects on occupational functioning or daily activities.  The October 2010 VA examiner found no hemorrhoids on examination. 

A January 2011 VA treatment note records a report of a single episode of hematochezia (passing blood in the stool) in August 2010 and a new episode within the past few days in January 2011.  At the January 2011 visit, the Veteran reported a long history of persistent blood in his stool.  

A colonoscopy was performed  in March 2011based on the Veteran's complaint of rectal bleeding.  The examiner noted a normal rectal examination, and found internal hemorrhoids in the rectum that were not bleeding.  

Upon October 2012 VA examination, the Veteran reported being unable to function due to hemorrhoid pain when his hemorrhoids recurred.  He also complained of severe burning pain exacerbated by bowel movements as well as by sitting more than five minutes or standing more than 15 minutes.  The Veteran reported that these hemorrhoid episodes recurred four or five times per year.  The examiner concluded that based on their infrequency, the hemorrhoid episodes would not result "undue hardship."  The examiner did note that the Veteran's hemorrhoids, if debilitating to the extent that the Veteran could not function, would then require the Veteran to take time off work.  

The October 2012 VA examiner performed an anal examination including digital rectal examination but found no internal or external hemorrhoids, anal fissures, or other abnormalities.  The examiner noted that the Veteran reported that when the hemorrhoids were present and inflamed they were severe.  The examiner, however, based on review of the record, reported history, and physical examination, concluded that the hemorrhoids were mild to moderate in severity.

In a statement submitted in August 2012, the Veteran asserted that his internal hemorrhoids were "constantly bleeding during bowel movements" so that he had, "bright red streaks of blood on the toilet paper and bright red blood in the toilet after a bowel movement."  These contentions are notably inconsistent with treatment records and VA examination findings, which do not reflect a finding of bright red blood per rectum.  

Treatment records also do not reflect findings of severe or debilitating hemorrhoid episodes as the Veteran has essentially alleged at his October 2012 examination, but rather reflect treatment for complained-of debilitation due to numerous other conditions, as already noted.  

In his VA Form 9 submitted in September 2011, the Veteran asserted that he still had problems with his hemorrhoids "even today," but that "every time that I went to the doctor or get an appointment it's too late the symptoms [have] disappeared."  Such asserted continuously intermittent and vanishing symptoms are considerably contrary to a "constant" condition, and do not support the presence of a hemorrhoid condition which is large or thrombotic and irreducible, with excessive, redundant tissue, evidencing frequent occurrences, as required for a compensable rating.  

Also in support of his claim, the Veteran submitted an August 2011 treating nurse's follow-up note indicating that one of three submitted stool samples was positive for occult blood.  However, the nurse then explained that she was "not concerned about these findings" which were consistent with the hemorrhoids identified upon colonoscopy in March 2011.  She added that the Veteran should seek emergency care if he ever had significant bleeding.  Notably with respect the Veteran's assertions, the blood was occult, not bright red, and was present in only one of the three samples, and hence was not constant.  

It is notable that the Veteran at the October 2010 VA examination reported his hemorrhoid condition as stable since his treatment beginning in 1984, and then denied significant interference with occupational functioning or daily activities, whereas at the October 2012 examination he reported significant effects without alleging increased severity since the October 2010 examination.  

While recognizing that the Veteran is competent to address his symptoms, the Board finds that his allegations of significant debilitation due to hemorrhoids are not credible for the reasons discussed above.  The Board finds the weight of the evidence, as discussed above, is consistent with and supportive of the conclusion of the October 2012 examiner, that the Veteran's hemorrhoids are not more than mild to moderate in severity.  

At no point during the appeal period has the medical evidence shown large thrombotic, irreducible hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  Moreover, there is no medical evidence of an anal fissure.  Additionally, there is no medical evidence that the Veteran experiences hemorrhoids with persistent bleeding and secondary anemia, nor is there evidence indicating that his hemorrhoids are causing fecal incontinence.  While the Veteran is competent to address symptoms, these medical findings are beyond his competence, other than the question of fecal incontinence, which the Veteran has not alleged.  Accordingly, a compensable rating is not warranted.

Consideration has been given to assigning staged ratings.  However, at no time during the period in question has the disability warranted a compensable rating.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a) (2013).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  In this case, the manifestations of the disability are contemplated by the schedular criteria.  Accordingly, referral for extra-schedular consideration is not warranted.

III.  Earlier Effective Date Claim

A.  Legal Criteria

In the absence of an applicable exception, the effective date of an award based on an original claim for compensation benefits, or a request (claim) to reopen after final adjudication, if received more than one year after the claimant's discharge from service, shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (b)(2)(i) (2013).  The effective date, "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore."  38 U.S.C.A. § 5110(a). 

The effective date of an award of disability compensation based on new and material evidence (other than service department records) received after a final disallowance shall be the date of receipt of the new claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q)(1)(ii). However, new and material evidence received prior to the expiration of the appeal period (one year after notice of the decision is sent) will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b) (2013). 

A specific claim in the form prescribed by VA must be filed in order for benefits to be paid to any individual under the laws administered by VA.  See 38 U.S.C.A. § 5101(a) ; 38 C.F.R. § 3.151(a) .  A claim is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. 38 C.F.R. § 3.1(p).  Any communication or action indicating intent to apply for VA benefits from a claimant or representative may be considered an informal claim.  Such informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a). 

B.  Factual Background and Analysis

The Veteran contends, in effect, that an earlier effective date is warranted including based on the presence of disability at earlier periods.  

The Veteran's claim for service connection for hemorrhoids was previously denied by the RO in September 2008.  The Veteran appealed this decision, however, by a signed February 2009 submission he explicitly withdrew that appeal.  (Multiple appeals were then pending, and by that submission he withdrew his "appeal for all issues listed on appeal.")  The Veteran submitted a request to reopen the claim for service connection for hemorrhoids on May 21, 2010.  This was not within the year following the September 2008 decision.  The Veteran also did not preserve his prior appeal by reviving the appeal following withdrawing it; he did not submit additional evidence or request to revive the appeal following his February 2009 withdrawal of the appeal and prior to the elapse of the one-year appeal interval following the September 2008 decision.  38 C.F.R. § 3.156(b).  

In his VA Form 9 submitted in September 2011, the Veteran argued that he had withdrawn his prior claim when he withdrew all his claims in 2009 because he had been "waiting on some information regarding th[ese] issues."  He further explained that his symptoms would disappear, "every time that I went to the doctor or get an appointment."  The Board notes that these asserted circumstances are not valid bases for vitiating finality of a prior decision or invalidating a withdrawal of an appeal.  The Veteran has not raised a claim of clear and unmistakable error (CUE) in the prior rating action denying his claim for service connection for hemorrhoids in September 2008.  

Thus, the Veteran appears, in effect, to be attempting to submit a free standing claim for an earlier effective date based on his prior claim not having been supported by the evidence of record when he withdrew it.  Without considering the logic of such an argument as a basis for an earlier effective date, the Board notes that a free-standing claim for an earlier effective date is not supported in VA law, because there is no such basis to disturb the finality of the prior decision denying service connection for hemorrhoids.  Rudd v. Nicholson, 20 Vet. App. 296 (2006).  Such a free-standing-basis of claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

Given the foregoing, there is no basis for the assignment of an effective date for the grant of service connection for hemorrhoids prior to May 21, 2010, which was the date of receipt of the request to reopen the claim.  

The Board therefore finds that the preponderance of the evidence is against the claim for an effective date prior to May 21, 2010, for service connection for hemorrhoids.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) ; 38 C.F.R. § 3.102; Gilbert.


ORDER

A compensable initial evaluation for hemorrhoids is denied.

An effective date earlier than May 21, 2010, for service connection for hemorrhoids is denied. 



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


